IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE              FILED
                         MARCH 1998 SESSION
                                                         April 23, 1998

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk

CLEO CRAWFORD,                  )
                                )    C.C.A. NO. 03C01-9604-CC-00172
            Appellant,          )
                                )    SULLIVAN COUNTY
VS.                             )
                                )    HON. FRANK L. SLAUGHTER,
STATE OF TENNESSEE,             )    JUDGE
                                )
             Appellee.          )    (Post-Conviction)



FOR THE APPELLANT:                   FOR THE APPELLEE:


STEPHEN WALLACE                      JOHN KNOX WALKUP
Public Defender                      Attorney General & Reporter

RICHARD A. TATE                      ELLEN H. POLLACK
Asst. Public Defender                Asst. Attorney General
P. O. Box 839                        425 Fifth Ave., North
Blountville, TN 37617                Cordell Hull Bldg., 2nd Fl.
                                     Nashville, TN 37243-0493

                                     H. GREELEY WELLS, JR.
                                     District Attorney General

                                     BARRY STAUBUS
                                     Asst. District Attorney General
                                     P. O. Box 526
                                     Blountville, TN 37617




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                        OPINION



                 The defendant was convicted of first-degree murder and received a life

sentence. His conviction and sentence were affirmed by this Court and his application

for permission to appeal was denied on February 8, 1982. The petitioner previously filed

a petition for post-conviction relief which was denied after a hearing. This Court affirmed

the lower court’s dismissal of that petition, and the application for permission to appeal

to the Supreme Court was denied on December 28, 1987.



                 The petitioner has now filed a second petition for post-conviction relief. The

court below dismissed the petition without a hearing. The order of dismissal recited that

the petition was barred by the statute of limitations, that the petitioner’s claims of

ineffective assistance were without merit, and that the alleged jury charge errors had

been previously raised and litigated. It is from this dismissal the petitioner now appeals

to this Court.



                 In his petition, the petitioner complains that the original trial court erred in

its jury charge in defining the terms malice and deliberate; in its reasonable doubt

instruction; and in charging presumptions based on the use of a weapon in the killing.

He also alleges that his counsel was ineffective in failing to object to these erroneous jury

charges and that his previous post-conviction counsel was “incompetent” for failing to

include all grounds in the previous appeal. After a review of the record, we affirm the

dismissal below.



                 The defendant’s original conviction became final when our Supreme Court

denied the petitioner’s application for permission to appeal. This action occurred on



                                                2
February 8, 1982. The Post-Conviction Procedure Act controlling this petition provided

for a three year statute of limitations. T.C.A. § 40-30-102 (1990). This act was effective

on July 1, 1986, and therefore a petition filed more than three years after that date is

barred.



              The Post-Conviction Procedure Act of 1995 granted petitioners one year in

which to file their petition. See T.C.A. § 40-30-202. This act did not provide an additional

year for those petitioners whose statutes of limitations had expired under the old act.

State v. Carter, 952 S.W.2d 417 (Tenn. 1997).



              We agree with the court below that the statute of limitations barred the

present petition. Even if not barred, the ineffective assistance claims are without merit

and the alleged errors in the jury charge have been previously raised and litigated.

Further, there is no allegation in the petition that would allow the petitioner to reopen

pursuant to T.C.A. § 40-30-217.



              The dismissal of the petition is affirmed.



                                                  _______________________________
                                                  JOHN H. PEAY, Judge



CONCUR:



______________________________
PAUL G. SUMMERS



______________________________
CORNELIA A. CLARK, Special Judge


                                             3